Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/21/2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments (pages 7-8) filed on 03/30/2022 have been considered but are
moot based on the new ground of rejection as necessitated by applicant’s amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15, 17-19 & 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by McCloskey (US20160061935A1).
Consider claim 1, McCloskey discloses a radar system comprising: a radar unit coupled to a vehicle, wherein the radar unit comprises: an antenna array configured to transmit and receive radar signals (para 6 discloses a vehicle is provided that includes a sensor configured to detect an environment of the vehicle based on a comparison between electromagnetic (EM) radiation transmitted by the sensor and a reflection of the EM radiation from one or more objects in the environment of the vehicle); a local memory configured to store calibration parameters and radar channel parameters for use by the radar unit (para 73 discloses the vehicles 302a-302d may include components such as a data storage comprising instructions executable by the processor for carrying out one or more functions relating to the data sent to, or received by, the computing device 304. Fig. 4 & 5 disclose that the computing device receives calibration and configuration data from the vehicles);
and a radar processor configured to: cause transmission of radar signals by the antenna array based on the radar channel parameters stored at the local memory (para 109 discloses the local oscillator 702 may include any oscillator (e.g., coherent oscillator, etc.) that is configured to output a continuous wave. The wave may be utilized by the transmitter 704 (e.g., transmitter antenna) to radiate electromagnetic (EM) radiation towards an environment of the sensor 700. By way of example, the local oscillator 702 may be configured to sweep a particular bandwidth (i.e. channel parameter) at a periodic rate to provide the continuous wave to the transmitter 704); process received radar signals based on the calibration parameters (para 110-113 disclose the EM radiation may reflect off one or more objects in the environment, and the reflected EM radiation may be received by the receiver. The signal from the receiver may be received by the mixer along with a signal from the local oscillator. The mixer may be configured to provide an output that includes a mixture of the frequencies in the input signals such as a sum of the frequencies or a difference of the frequencies. The signal from the mixer 708 may be received by the IF filter that is configured to filter a desired intermediate frequency out of the mixture frequencies from the mixer The IF filter may have a particular bandwidth associated with a resolution of the sensor . The ADC may then receive the signal from the IF filter and provide a digital representation of the IF filter output to the DSP  sensor. The DSP, for example, may include one or more processors. The DSP may be configured to determine a Binary Phase-Shift keying (BPSK) scheme of the signal received by the receiver. In this example, the DSP  may identify the source of the received EM radiation. For example, the BPSK scheme of the transmitted EM radiation by the transmitter  may be compared with the BPSK scheme of the EM radiation received by the receiver); a central memory positioned remote from the radar unit, wherein the central memory is configured to store a plurality of calibration parameters and radar channel parameters (fig. 3 discloses a remote computing device 304 with data storage 310. Fig. 4, steps 402-406 disclose receiving data from external computing device to determine the likelihood of interference and adjust (calibrate) the sensor to reduce the likelihood of interference (that is the data storage has stored calibration parameters in order to initiate the adjustment). Fig. 5, steps 502-508 disclose receiving data that are indicative of configuration parameter (channel parameter) from plurality of vehicles to determine the likelihood of interference and provide a request to the given vehicle to adjust given configuration parameters (that is the data storage has stored configuration parameter in order to initiate the adjustment)); and a central vehicle controller configured to: communicate respective calibration parameters and radar channel parameters to the radar processor (para 6 discloses the vehicle may also include a controller configured to receive data from an external computing device indicative of at least one other vehicle in the environment of the vehicle. Para 73 discloses Fig. 4 and 5 disclose the vehicles 302a-302d may include components not shown in FIG. 3. such as a user interface, a communication interface, a processor, and data storage comprising instructions executable by the processor for carrying out one or more functions relating to the data sent to, or received by, the computing device 304. Fig. 4 & 5 disclose receiving configuration parameter and calibration parameter), wherein the radar processor is configured to responsively update the local memory located at the radar unit based on calibration parameters and radar channel parameters received from the central vehicle controller (fig. 4 discloses initiating an adjustment of the sensor to reduce the likelihood of interference between sensors of different vehicles in response to determining the likelihood of interference based on the previously received calibration parameter. (i.e. the vehicle is provided with updated calibration parameter). Fig. 5 also discloses providing a request to the given vehicle to adjust given configuration parameters of the given sensor to reduce the likelihood of interference in response to determining the likelihood of interference based on the previously received configuration (channel) parameter (i.e. the vehicle is provided with updated configuration parameter)); and operate a vehicle based on the processed radar signals received from the radar processor (para 6 discloses a vehicle that includes a sensor configured to detect an environment of the vehicle based on a comparison between electromagnetic (EM) radiation transmitted by the sensor and a reflection of the EM radiation from one or more objects in the environment of the vehicle. The vehicle may also include a controller configured to receive data from an external computing device indicative of at least one other vehicle in the environment of the vehicle. The at least one other vehicle may include at least one sensor. The controller may also be configured to determine a likelihood of interference between the at least one sensor of the at least one other vehicle and the sensor of the vehicle based on the data).
Claim 15 is rejected using the same rationale that was used for the rejection of claim 1.
Consider claim 2, McCloskey discloses the radar system of claim 1, further comprising a plurality of radar units, each radar unit comprising a respective radar processor configured to (para 73 discloses the vehicles 302a-302d may include components such as a processor): cause the transmission of radar signals by an antenna array of the radar unit based on the radar channel parameters for the radar unit (para 109 discloses the local oscillator 702 may include any oscillator (e.g., coherent oscillator, etc.) that is configured to output a continuous wave. The wave may be utilized by the transmitter 704 (e.g., transmitter antenna) to radiate electromagnetic (EM) radiation towards an environment of the sensor 700. By way of example, the local oscillator 702 may be configured to sweep a particular bandwidth (i.e. channel parameter) at a periodic rate to provide the continuous wave to the transmitter 704);  
and process received radar signals based on the calibration parameters for the radar unit (para 110-113 disclose the EM radiation may reflect off one or more objects in the environment, and the reflected EM radiation may be received by the receiver. The signal from the receiver may be received by the mixer along with a signal from the local oscillator. The mixer may be configured to provide an output that includes a mixture of the frequencies in the input signals such as a sum of the frequencies or a difference of the frequencies. The signal from the mixer 708 may be received by the IF filter that is configured to filter a desired intermediate frequency out of the mixture frequencies from the mixer The IF filter may have a particular bandwidth associated with a resolution of the sensor . The ADC may then receive the signal from the IF filter and provide a digital representation of the IF filter output to the DSP  sensor. The DSP, for example, may include one or more processors. The DSP may be configured to determine a Binary Phase-Shift keying (BPSK) scheme of the signal received by the receiver. In this example, the DSP  may identify the source of the received EM radiation. For example, the BPSK scheme of the transmitted EM radiation by the transmitter  may be compared with the BPSK scheme of the EM radiation received by the receiver).
Consider claim 3, McCloskey discloses the central vehicle controller is further configured to receive calibration data for the radar unit from a remote computing system  (para 6 discloses the vehicle may also include a controller configured to receive data from an external computing device indicative of at least one other vehicle in the environment of the vehicle. Fig. 4 disclose receiving calibration parameter).
Claim 17 is rejected using the same rationale that was used for the rejection of claim 3.
Consider claim 4, McCloskey discloses the radar system of claim 1, wherein the central vehicle controller is further configured to receive radar channel parameters for the radar unit from a remote computing system  (para 6 discloses the vehicle may also include a controller configured to receive data from an external computing device indicative of at least one other vehicle in the environment of the vehicle. Fig. 5 disclose receiving configuration (channel) parameter).
Claim 18 is rejected using the same rationale that was used for the rejection of claim 4.
Consider claim 5, McCloskey discloses the radar system of claim 1, wherein the central vehicle controller is further configured to receive radar channel assignments for the radar unit from a remote computing system (para 6 discloses the vehicle may also include a controller configured to receive data from an external computing device indicative of at least one other vehicle in the environment of the vehicle. Para 24 discloses the controller may also be configured to responsively initiate an adjustment of the sensor to reduce the likelihood of interference between the sensor of the vehicle and the at least one sensor of the at least one other vehicle. Para 25 further discloses adjustment of the sensor such as modulation pattern. Para 120 discloses modulation patterns may be adjusted to have different shape (slope). See figure 9A-9E)
Claim 12 and 19 are rejected using the same rationale that was used for the rejection of claim 5.
Consider claim 6, McCloskey discloses the radar system of claim 5, wherein the central vehicle controller is configured to provide an indication of the channel assignments to the radar unit, wherein the radar channel assignments are provided to the radar unit as a plurality of channel assignments (fig. 9A-9C discloses plurality of channel assignment, for example fig. 9A discloses the modulated pattern 912a of the second sensor may be offset by a time offset 924 to distinguish the modulated pattern 910a from the modulated pattern 912a. For example, the time offset 924 may cause a frequency offset from frequency 920a to frequency 922a between the two waveforms 910a and 912a).
Claim 13 is rejected using the same rationale that was used for the rejection of claim 6.
Consider claim 7, McCloskey discloses the radar system of claim 6, wherein the radar processor is configured to look up the radar channel parameters based on the indication of the channel assignment (para 122 discloses the EM radiation of the first sensor (e.g., the modulation pattern 910e) may be stopped by the first vehicle and the modulation pattern 912e of the second sensor may be started after a time offset illustrated in FIG.9E as the time offset between times 920e and 922e. Accordingly, the receivers of the first sensor and the second sensor may avoid receiving signals from transmitters of one another)
Claim 14 is rejected using the same rationale that was used for the rejection of claim 7
Consider claim 8, McCloskey discloses A method of operating a radar system comprising: receiving, by a radar processor and from a central vehicle controller, an indication of a channel assignment for a radar unit (para 6 discloses the vehicle may also include a controller configured to receive data from an external computing device indicative of at least one other vehicle in the environment of the vehicle. Para 24 discloses the controller may also be configured to responsively initiate an adjustment of the sensor to reduce the likelihood of interference between the sensor of the vehicle and the at least one sensor of the at least one other vehicle. Para 25 further discloses adjustment of the sensor such as modulation pattern. Para 120 discloses modulation patterns may be adjusted to have different shape (slope). See figure 9A-9E), wherein the channel assignment is based on a plurality of calibration parameters and radar channel parameters stored in a central memory that is positioned remote from the radar unit (fig. 9A-9C discloses plurality of channel assignment, for example fig. 9A discloses the modulated pattern 912a of the second sensor may be offset by a time offset 924 to distinguish the modulated pattern 910a from the modulated pattern 912a. For example, the time offset 924 may cause a frequency offset from frequency 920a to frequency 922a between the two waveforms 910a and 912a. Fig. 3 discloses a remote computing device with a data storage. Fig. 4 & 5 disclose receiving configuration parameter and calibration parameter); identifying, by the radar processor, radar channel parameters based on the indication of the channel assignment, wherein the identified radar channel parameters are stored in a local memory positioned at the radar unit (para 122 discloses the EM radiation of the first sensor (e.g., the modulation pattern 910e) may be stopped by the first vehicle and the modulation pattern 912e of the second sensor may be started after a time offset illustrated in FIG.9E as the time offset between times 920e and 922e. Accordingly, the receivers of the first sensor and the second sensor may avoid receiving signals from transmitters of one another. Para 73 discloses data storage, fig. 5 discloses receiving configuration parameter); transmitting a radar signal by the radar unit based on the identified radar channel parameters (para 109 discloses the local oscillator 702 may include any oscillator (e.g., coherent oscillator, etc.) that is configured to output a continuous wave. The wave may be utilized by the transmitter 704 (e.g., transmitter antenna) to radiate electromagnetic (EM) radiation towards an environment of the sensor 700. By way of example, the local oscillator 702 may be configured to sweep a particular bandwidth (i.e. channel parameter) at a periodic rate to provide the continuous wave to the transmitter 704); receiving radar reflections by the radar unit (para 110 disclose The EM radiation may reflect off one or more objects in the environment, and the reflected EM radiation may be received by the receiver); processing the received radar reflections by the radar processor, based on radar calibration parameters stored in the local memory of the radar unit (para 110-113 disclose the EM radiation may reflect off one or more objects in the environment, and the reflected EM radiation may be received by the receiver. The signal from the receiver may be received by the mixer along with a signal from the local oscillator. The mixer may be configured to provide an output that includes a mixture of the frequencies in the input signals such as a sum of the frequencies or a difference of the frequencies. The signal from the mixer 708 may be received by the IF filter that is configured to filter a desired intermediate frequency out of the mixture frequencies from the mixer The IF filter may have a particular bandwidth associated with a resolution of the sensor . The ADC may then receive the signal from the IF filter and provide a digital representation of the IF filter output to the DSP  sensor. The DSP, for example, may include one or more processors. The DSP may be configured to determine a Binary Phase-Shift keying (BPSK) scheme of the signal received by the receiver. In this example, the DSP  may identify the source of the received EM radiation. For example, the BPSK scheme of the transmitted EM radiation by the transmitter  may be compared with the BPSK scheme of the EM radiation received by the receiver).; and communicating, by the radar processing unit, the processed radar signals to the central vehicle controller (para 6 discloses a vehicle that includes a sensor configured to detect an environment of the vehicle based on a comparison between electromagnetic (EM) radiation transmitted by the sensor and a reflection of the EM radiation from one or more objects in the environment of the vehicle. The vehicle may also include a controller configured to receive data from an external computing device indicative of at least one other vehicle in the environment of the vehicle. The at least one other vehicle may include at least one sensor. The controller may also be configured to determine a likelihood of interference between the at least one sensor of the at least one other vehicle and the sensor of the vehicle based on the data).
Consider claim 10, McCloskey discloses the method of claim 8, wherein the method further comprises receiving calibration parameters for the radar unit from a remote computing system by the central vehicle controller (para 6 discloses the vehicle may also include a controller configured to receive data from an external computing device indicative of at least one other vehicle in the environment of the vehicle. Fig. 4 disclose receiving calibration parameter).
Consider claim 11, McCloskey discloses the method of claim 8, wherein the method further comprises receiving radar channel parameters for the radar unit from a remote computing system by the central vehicle controller (para 6 discloses the vehicle may also include a controller configured to receive data from an external computing device indicative of at least one other vehicle in the environment of the vehicle. Fig. 5 disclose receiving configuration (channel) parameter).
Consider claim 21, McCloskey discloses the article of manufacture of claim 15, further comprising: receiving calibration parameters from the central vehicle controller (para 6 discloses he vehicle may also include a controller configured to receive data from an external computing device indicative of at least one other vehicle in the environment of the vehicle. Fig. 4 discloses receiving calibration data), wherein the central vehicle controller is configured to obtain the radar channel parameters from the central memory (Fig. 3 discloses the external computing device has its own data storage. Fig. 5 discloses receiving configuration parameter. Fig. 5 discloses receiving configuration parameter); and updating the local memory of the radar unit based on the calibration parameters (Fig. 4 discloses initiating an adjustment of the sensor to reduce the likelihood of interference between sensors of different vehicles in response to determining the likelihood of interference based on the previously received calibration parameter. (i.e. the vehicle is provided with updated calibration parameter)). 
Consider claim 22, McCloskey discloses the article of manufacture of claim 15, further comprising: receiving radar channel parameters from the central vehicle controller (para 6 discloses he vehicle may also include a controller configured to receive data from an external computing device indicative of at least one other vehicle in the environment of the vehicle. Fig. 4 discloses receiving calibration data), wherein the central vehicle controller is configured to obtain the radar channel parameters from the central memory fFig. 3 discloses the external computing device has its own data storage. Fig. 5 discloses receiving configuration parameter. Fig. 5 discloses receiving configuration parameter); and updating the local memory of the radar unit based on the radar channel parameters (Fig. 5 discloses providing a request to the given vehicle to adjust given configuration parameters of the given sensor to reduce the likelihood of interference in response to determining the likelihood of interference based on the previously received configuration (channel) parameter (i.e. the vehicle is provided with updated configuration parameter)).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is
reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory
period for reply to this final action is set to expire THREE MONTHS from the mailing date of this
action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final
action and the advisory action is not mailed until after the end of the THREE-MONTH shortened
statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the
mailing date of the advisory action. In no event, however, will the statutory period for reply
expire later than SIX MONTHS from the date of this final action. (FP 7.40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648